DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 07/01/2022 following the Non-Final Rejection of 04/04/2022. Claims 1-2, 11 and 19-20 were amended; claim 3 was cancelled; claim 21 is newly added. Claims 1-2 and 4-21 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/01/2022, that the claim limitation “third means for sealing” in claim 19 should be interpreted under 35 USC § 112(f) have been fully considered and is persuasive.  The limitation “third sealing means” in claim 19 is now being interpreted under 35 USC § 112(f). 
Applicant’s arguments, see Remarks, filed 07/01/2022, with respect to claims rejected under 35 USC § 112(b) have been fully considered and are persuasive.  The rejections of 04/04/2022 have been withdrawn. 
Applicant’s arguments, see Remarks, filed 07/01/2022, with respect to the rejection(s) of claim(s) 1 and 19, and their respective dependent claims, under 35 USC § 102 and/or 103 have been fully considered and are persuasive.  Therefore, the rejection of 04/04/2022 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 07/01/2022, with respect to the rejection(s) of claim(s) 11 and its respective dependent claims, under 35 USC § 102 and/or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments made to the claimed invention.

Claim Objections
Claim 11 is objected to because of the following informalities:  the last line “widths of the first segment and the second segment greater than a width of the midsection” but should likely read “widths of the first segment and the second segment are greater than a width of the midsection”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In regards toward the instant application, the claim limitations which invoke 112(f) interpretation include:
“first means for sealing” in claim 19,
“second means for sealing” in claim 19.
“third means for sealing” in claim 19.
“first means for retaining” in claim 19.
“second means for retaining” in claim 19.
“third means for retaining” in claim 20.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 11, 13 and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10527207, herein referenced as Manning.
Regarding Claim 11, Manning recites a sealing apparatus (see sealing assembly between housing 110 and connector 112 in fig. 1 and fig. 2) comprising: 
	a first sealing element (see portion of housing 110 encircled by locking ring 114, i.e. the threaded section of housing 110, in fig. 1) disposed at a first angle (see angle at where the portion of housing 110 interfaces with gasket 305 fig. 2);
	a second sealing element (see portion of connector 112 encircled by locking ring 114, i.e. the threaded section of connector 112, in fig. 1) disposed at a second angle (see angle at where the portion of connector 112 interfaces with gasket 305 fig. 2), and 
	a third sealing element (see gasket 105 fig. 1 and gasket 305 fig. 2) including a midsection (see midsection in Examiner Figure 1), a first segment (see 1st segment in Examiner Figure 1), and a second segment (see 2nd segment in Examiner Figure 1), the midsection (see midsection in Examiner Figure 1) in connection with a portion of the first segment (midsection shown to be connected with a portion of 1st segment in Examiner Figure 1) and a portion of the second segment (midsection shown to be connected with portion of 2nd segment in Examiner Figure 1), the first segment disposed at the first angle (see angle at 1st segment where it interface with the portion of the housing 110 in Examiner Figure 1) to contact the first sealing element (see portion of housing 110 shown in fig. 2), the second segment (2nd segment in Examiner Figure 1) disposed at the second angle (see angle at 2nd segment where it interface with the portion of connector 112 in Examiner Figure 1) to contact the second sealing element (see portion of connector 112 shown in fig. 2), widths of the first segment (see vertical width of 1st segment in Examiner Figure 1) and the second segment (see vertical width of 2nd segment in Examiner Figure 1) [are] greater than a width of the midsection (see vertical width of midsection in Examiner Figure 1; the vertical widths of the 1st segment and 2nd segment are shown to each be greater than the vertical width of midsection in Examiner Figure 1). 

Regarding Claim 13, Manning recites the sealing apparatus of claim 11, wherein a longitudinal end of the first sealing element (see surface at longitudinal end of housing 110 in fig. 2) and a longitudinal end of the second sealing element (see longitudinal end of connector 112 in fig. 2) include a first surface (see surfaces of housing 110 and connector 112 which interface with each other in fig. 2) to retain a position of the first sealing element and the second sealing element (the interfacing surfaces of housing 110 and connector 112 is shown to include interlocking features which retain their position with each other in fig. 2).

Regarding Claim 17, Manning recites the sealing apparatus of claim 11, wherein the third sealing element (gasket 305 fig. 2) is positioned underneath the first sealing element (portion of housing 110 in fig. 2) and the second sealing element (portion of connector 112 in fig. 2). (gasket 305 is shown to be positioned underneath, i.e. inward, the housing 110 and connector 112 in fig. 2 and fig. 1)

Regarding Claim 18, Manning recites the sealing apparatus of claim 11, wherein the first sealing element (section of housing 110 with threads in fig. 1), the second sealing element (section of connector 112 with threads in fig. 1), and the third sealing element (gasket 105 fig. 1) provide a seal (see seal being provided in fig. 1 and fig. 2) between a first structure (housing 110 fig. 1) and a second structure (connector 112 fig. 1), the first structure and the second structure including curvature (the housing 110 and connector 112 are shown to have the circular bore in fig. 1, the circular bore having a curvature).


    PNG
    media_image1.png
    611
    526
    media_image1.png
    Greyscale

Examiner Figure 1 – annotated version of fig. 2 from Manning

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning, as applied above in claim 11, in view of US 10458571, herein referenced as Vago.
Regarding Claim 12, Manning recites the sealing apparatus of claim 11, but fails to anticipate wherein at least one of the first sealing element, the second sealing element, or the third sealing element include at least one of a nickel-based alloy or a cobalt-based alloy.
	Manning and Vago are analogous art in that both relate to the field of endeavor of sealing apparatuses. 
	Vago teaches that “The sealing device 1 is preferably made of steel or other alloys with high strength and anti-corrosion characteristics, such as stainless steels, nickel-based alloys or titanium-based alloys” in col. 2 lines 53-56. This disclosure from Vago establishing nickel-based alloys as having high-strength and anti-corrosion characteristics. 
	Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the third sealing element (i.e. gasket 105 fig. 1) of Manning to be made of a nickel-based alloy as disclosed by Vago to obtain the benefit of “high strength and anti-corrosion characteristics” as taught by Vago.

Allowable Subject Matter
Claims 1-2, 4-10 and 19-21 are allowed.
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the claimed invention is deemed novel over the prior art of record since no prior art was found which anticipated/rendered obvious the invention as claimed. A combination of Dev and Drerup wouldn’t meet the invention of claim 1 since ‘combining Dev with Drerup does not result in the first spline seal including a first tab protruding from a first longitudinal end of the spline seal, and a Z-seal including a first segment to contact the first tab’ as argued by applicant; it would be an unobvious modification requiring improper hindsight to modify the combination of Dev and Drerup to possess these limitations. The limitation of “a Z-seal including a first segment to contact the first tab” being particularly novel over the prior art of record. Since the amendments render the claim non-obvious over the closest previously applied combination of Dev and Drerup, the claim is deemed novel over the prior art of record. 
Regarding Claim 14, no prior art was found which anticipated or rendered obvious the invention of claim 13 ‘further comprising: wherein the longitudinal end of the first sealing element and the longitudinal end of the second sealing element include a second surface to prevent contact between the first sealing element and the second sealing element.’ Prior art Manning utilized to rejected claim 13 fails to disclose ‘wherein the longitudinal end of the first sealing element and the longitudinal end of the second sealing element include a second surface to prevent contact between the first sealing element and the second sealing element’ since the housing 110 and connector 112 is shown to contact each other in fig. 2 of Manning. A serious modification of Manning would be required to meet the claimed invention, rendering claim 14 novel over the prior art of record.
Regarding Claim 19, no prior art was found which anticipated or rendered obvious the invention of said claim. In particular, the newly added limitations of “second means for retaining the third means for sealing in the gap, the second means for retaining including a first portion  extending from the first segment and a second portion extending from the second segment, the first portion of the second means for retaining extending into the first bend in the first slot, the second means for retaining in contact with the first means for retaining in the first bend in the first slot”, with the interpretation under 35 USC § 112(f), not being disclosed by any prior art found and establishing the claimed invention novel over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745